Citation Nr: 0709614	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, the veteran's sister, and the veteran's friend




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968, including combat service in the Republic of 
Vietnam, and his decorations included the Distinguished 
Service Cross and the Purple Heart Medal.  The appellant is 
the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the appellant's claim of 
service connection for the cause of the veteran's death.  

In September 2003, the veteran and her representative, 
together with the veteran's sister and his friend, appeared 
at a hearing conducted by a former Veterans Law Judge, and 
when this matter was initially before the Board in April 2004 
and December 2005, this claim was remanded for further 
development.  

In June 2006, the Board informed the appellant that the 
Veterans Law Judge who conducted the September 2003 hearing 
was no longer employed by the Board and indicated that she 
was entitled to another hearing.  Later that month, the 
appellant responded that she wished to testify at another 
hearing before a traveling Veterans Law Judge, and when this 
matter was before the Board in July 2006, the Board remanded 
this case in light of her hearing request; that hearing was 
held in October 2006 before the undersigned Veterans Law 
Judge.  At the proceeding, initial RO consideration of 
evidence received at the Board in May and June 2005 was 
waived.  The Board will thus consider this evidence in the 
adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran died in May 1986, at age 38, due to a 
ruptured aortic aneurysm.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety disorder, rated as 30 percent 
disabling; residuals a shoulder muscle injury, rated as 10 
percent disabling; and hearing loss, rated as 10 percent 
disabling.  

3.  The medical evidence shows that the veteran died due to 
ruptured aortic aneurysm of post-service origin that was not 
related to an injury or disease of service origin or to a 
service-connected disability.  


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
did not contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

In January 2002 and December 2004 letters, the RO notified 
the appellant of the elements necessary to establish a claim 
of service connection for the cause of the veteran's death.  
In those letters and during the September 2003 and October 
2006 Board hearings, VA informed her that she could file 
and/or identify medical and/or lay evidence in support of 
this claim, and essentially requested that she submit any 
evidence in her possession that could substantiate the claim.  
In this regard, at the September 2003 and October 2006 
hearings, the appellant acknowledged both the absence of any 
competent medical evidence linking the veteran's death to 
service and that no physician had ever indicated that there 
was such a relationship.  Indeed, her representative 
requested that VA obtain the opinion of an independent 
medical expert.  She also submitted pertinent evidence 
directly to the Board.  

By her actions, the appellant demonstrated her affirmative 
understanding, i.e., she had actual knowledge, of what was 
necessary to substantiate her claim.  Thus, the purpose of 
the notice, to ensure that she had the opportunity to 
participate meaningfully in the adjudication process, was not 
frustrated because she had actual knowledge of what was 
necessary to substantiate her claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); see also Velez v. West, 11 Vet. App. 148, 
157 (1998) (holding that actual knowledge by the claimant 
cures defect in notice).  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, because the preponderance of the evidence is 
against the claim, the Board finds that she has not been 
prejudiced since any issue regarding an appropriate effective 
date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent post-service records from all relevant sources 
identified by the appellant, and for which she authorized VA 
to request, have been associated with the claims folder.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the veteran's pertinent VA private and VA post-service 
records, including, pursuant to the Board's April 2004 remand 
instructions, the veteran's treatment and hospitalization 
records from the VA Medical Center in Albuquerque, dated 
since 1971, and the terminal treatment records from the 
University of New Mexico Hospital, dated in May 1986.  The 
Board reiterates that she has also testified at two Board 
hearings.  

To date, VA has not solicited a medical opinion to determine 
whether it was at least as likely as not that the veteran's 
death was related to service, to include if it was at least 
as likely as not secondary to his service-connected 
disabilities, and in particular, his anxiety disorder.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, not only does the appellant acknowledge that 
there is no medical evidence even suggesting a link between 
the veteran's death and any incident in service or disability 
of service origin, but, as will be discussed below, there is 
medical evidence affirmatively indicating that the veteran's 
fatal ruptured aortic aneurysm was of post-service origin.  
The Board thus finds that the record contains sufficient 
evidence to adjudicate this claim.  

At the September 2003 hearing, the appellant's representative 
requested that the Board obtain an independent medical 
opinion addressing whether there was a relationship between 
the veteran's ruptured aortic aneurysm and service.  The law 
provides that the Board has the discretionary authority to 
request an opinion from an independent medical expert outside 
VA when such medical expertise is needed to resolve an issue 
of medical complexity or controversy.  See 38 U.S.C.A. 
§ 7109(a) (West 2002); 38 C.F.R. § 20.901(d) (2006).  Here, 
there is no issue of medical complexity or controversy 
warranting the opinion of an independent medical expert 
because the question is adequately addressed in the medical 
evidence already of record.  In light of the above, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  

Background and Analysis

In her statements and testimony, the appellant asserts that 
service connection is warranted for the cause of the 
veteran's death because his fatal ruptured aortic aneurysm 
developed due to stress stemming from Vietnam experiences 
and/or his service-connected anxiety disorder.

The veteran died in May 1986, at age 38, due to a ruptured 
aortic aneurysm.  At the time of his death, service 
connection was in effect for anxiety disorder, rated as 30 
percent disabling; residuals a shoulder muscle injury, rated 
as 10 percent disabling; and hearing loss, rated as 10 
percent disabling.  

When a veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When a disease or 
injury is first diagnosed after service, service connection 
may be established nonetheless by evidence demonstrating that 
the disease or injury was incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

VA hospitalization records, dated in December 1971, reflect 
that the veteran sustained trauma as a consequence of a motor 
vehicle accident and was transported by ambulance to 
Albuquerque, New Mexico, VA hospital, where he received 
extensive treatment for trauma to his chest.

Terminal treatment records from the University Of New Mexico 
Hospital show that the veteran was admitted on May [redacted], 1986, 
and died the following day.  These records indicate that the 
veteran was in good health until the evening prior to his 
admission, when he "acutely developed chest pain and 
difficulty breathing."  The report states that the veteran 
initially presented to the emergency room in Las Vegas, New 
Mexico, but was transported to the University Of New Mexico 
Hospital.  An arteriogram revealed a large saccular aneurysm 
of the descending aorta just distal to the left subclavian 
that was thought to be a post-traumatic pseudoaneurysm.  The 
physician noted the veteran's 1971 motor vehicle accident and 
his treatment at the time at the Albuquerque, New Mexico, VA 
hospital.  The examiner observed that during 1971 
hospitalization, the veteran required a tracheostomy for 
multiple facial trauma.

A Report of Death prepared by the Office of the Medical 
Examiner of the State of New Mexico states that the medical 
evidence shows that on May [redacted], 1986, the veteran developed 
chest pain, hypotension and a mildly distended abdomen, and 
that X-rays revealed that he had an aortic aneurysm with 
calcification that was consistent with sequelae of a post-
traumatic pseudoaneurysm resulting from trauma sustained in 
December 1971 motor vehicle accident.  The report reflects 
that the veteran was a passenger in an automobile that failed 
to negotiate a curve and "impacted a brick wall head-on" 
and sustained severe deceleration injuries to the chest.  The 
report indicates that the veteran's death was due to the 
December, [redacted], 1971, motor vehicle accident, which occurred 
while the veteran was a passenger in an automobile that was 
in a collision with a "fixed object."

Thus, the contemporaneous medical evidence shows that the 
veteran's ruptured aortic aneurysm was due to trauma 
sustained in a December 1971 motor vehicle accident, rather 
than any incident of service origin.  As such, 
notwithstanding the appellant's contention that the accident 
was due to his service-connected anxiety disorder, the Board 
finds that since the veteran was a passenger at the time of 
the collision, there is no indication that any psychiatric 
symptomatology played a role in causing the accident.  
Further, there is no medical evidence indicating that the 
veteran's long-standing stress related to his service-
connected psychiatric disability contributed to the fatal 
ruptured aortic aneurysm.  Thus, because the preponderance of 
the evidence is against the claim, service connection must be 
denied.

In reaching this determination, the Board does not question 
the sincerity of the appellant's belief that the veteran's 
death due to a ruptured aortic aneurysm was related to stress 
stemming from his Vietnam experiences or his service-
connected anxiety disorder.  As a lay person, however, she is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by her own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(2006) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because she is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology, and 
since the only competent medical evidence is against the 
claim, service connection must be denied.  

As a final point, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claim and 
does not wish in any way to diminish the veteran's valorous 
and highly-decorated combat service in Vietnam, for which he 
was personally cited for extraordinary heroism and awarded 
the Distinguished Service Cross and the Purple Heart Medal.  
The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


